DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 6/25/2021. Claims 1 and 8 have been amended by incorporating previously identified allowable subject matter from currently cancelled claims 17 and 20.  Amendments to claims have been fully considered.

Allowed Claims
Claims 1-16, 18-19 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, He (U.S. Pat. App. Pub. 2017/0094506 A1), teaches negotiating, by user equipment, the security capabilities between heterogeneous wireless communications networks; Smith (U.S. Pat. App. Pub. 2006/0174102 A1), teaches initiating a key exchange protected by a public key and receiving acknowledgement; and Hsu (U.S. Pat. App. Pub. 2005/0081036 A1), teaches deriving radio interface keys for radio resource control with symmetric keys.
However, He, Smith, and Hsu do not anticipate or render obvious the combination set forth in the independent claim 1, recited as “ … receiving a non-access stratum key exchange request including a symmetric root key, the symmetric root key being encrypted with a public key; acknowledging the non-access stratum key exchange request; deriving a non-access stratum security key with the symmetric root key; and deriving radio interface keys for user plane and radio resource control with the symmetric root key; wherein restricted local operator services comprise communication services provided by a wireless wide area network operator, involve at least one selected from automated or human customer service assistance, and are restricted to at least one selected from a captive portal and a particular dialed digit string.
Recited in claim 8 as, “ … a transceiver that sends at least one of a restricted local operator services indication and security capabilities associated with the restricted local operator services and receives a non-access stratum key exchange request including a symmetric root key, the symmetric root key being encrypted with a public key; and a controller that acknowledges the non-access stratum key exchange request, derives a non-access stratum security key with the symmetric root key, and derives radio interface keys for user plane and radio resource control with the symmetric root key, wherein restricted local operator services comprise communication services provided by a wireless wide area network operator, involve at least one selected from automated or human customer service assistance, and are restricted to at least one selected from a captive portal and a particular dialed digit string.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493